The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No: 20130265221) in view of Kase (US Pub. No: 20160344988).
Regarding claim 1: 
Lee (US Pub. No: 20130265221) discloses an electronic device comprising: a deformable display panel (110, see. 1, Fig. 14A); 
a sensor (120, Fig. 14A); a display driving circuit (12, Fig. 1) operatively connected to the deformable display panel and the sensor and comprising memory (131_1, Fig. 16); and a processor (133) operatively connected to the display driving circuit and the sensor (see [0062-0063, 0302]), wherein the display driving circuit is configured to:
display the image having the second size through the deformable display panel by scanning some pieces of the data (pixel data for foldable display) in response to reception of the signal ([0354-0356] [0339], [0067], also see Fig. 27, [0377-0379])  .
Note that Lee does not specifically disclose display driver comprises a graphical random access memory (GRAM) and the display driving circuit is configured to: store data for displaying an image received from the processor in the GRAM.
 Kase (US Pub. No: 20160344988) discloses driver comprises a graphical random access memory (GRAM) and the display driving circuit is configured to: store data for displaying an image received from the processor in the GRAM (see [ 0042, 0045]) (in [0042] discloses the display encoder 24 deploys the image signals that have been inputted thereinto on a video RAM 25 for storage therein and generates a video signal from the contents stored in the 25, outputting the video or image signal so generated to the display driver 26. [0045] the image compression/expansion module 31 reads out image data recorded on the memory card 32 and expands individual image data which make up a series of dynamic images frame by frame. Then, the image compression/expansion module 31 outputs the image data to the display encoder 24 via the image transforming module 23 so as to enable the display of dynamic image based on the image data stored on the memory card 32).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Kase thereby providing a safety quality display device. 
Regarding claim 2:
Lee discloses wherein the display driving circuit is further configured to display the image having the second size (i.e.  folding display in a section of the deformable display) through the deformable display panel by scanning some pieces (i.e. scanning pixel in scan lines) of the data and forgoing (disable some display area in the folding display, i.e. disabled 112 in folding state, see, Fig. 27 ) scanning of some pieces of the remaining data in response to reception of the signal (([0354-0356] [0339], [0067], also see Fig. 27, [0377-0379]) .

 	Regarding claim 7:
Lee discloses wherein the display driving circuit is further configured to deactivate the remaining areas (disable some display area in the folding display, i.e. disabled 112 in folding state, see, Fig. 27) of an entire area of the deformable display panel except for an area in which the image having the second size is displayed while 

Regarding claim 8:
Lee discloses wherein the display driving circuit is further configured to display a black image (disabled) in the remaining area of an entire area of the deformable display panel except for an area in which the image having the second size is displayed while the image having the second size is displayed through the deformable display panel (see Figs. 27-28, [0377-0379]).
Regarding claim 14:
Lee discloses wherein the deformable display panel comprises a rollable display panel, an extendable display panel, a flexible display panel, or a foldable display panel (([0354-0356] [0339], [0067]); 
and wherein the sensor comprises an angle measurement sensor, an accelerator sensor, a gyro sensor, a proximity sensor, a magnetic sensor, or a combination thereof (([0354-0356] [0339], [0067]). 
Regarding claim 15: 
Lee (US Pub. No: 20130265221) discloses an electronic device comprising (Fig. 1, 14A-14B):

receive a signal (main display signal) for identifying (detecting) a displayable area (see 0441 ) within an entire area (display panel) of the deformable display panel (110) from the sensor ([0158], see Fig. 7), acquire data (image data by image processor) for displaying ([0282-0283]), in response to identification that the displayable area includes all lines (i.e. foldable lines for folding display)  of a first set among a plurality of sets (scan lines with pixel sets, including foldable lines of main  display) included in the entire area ([0354-0356] [0339], [0067]); 
an image on lines of the first set (i.e. image displayed on deformable panel 113, see Fig. 27 when the display panel 110 no bending state) and transmit the data to the display driving circuit in order to record the data in memory (131_1, see Fig. 16 [0305]), and  forgo acquiring of the data (i.e. disabled 112 in folding state, see, Fig. 27) in response to identification that the displayable area includes some of the lines of the first set (i.e. bending line on display panel 100, see the arrow portion in Fig. 27, [0377-0379]) 
(in [0377] discloses If the flexible display apparatus 100 is not folded as shown at the top of Fig. 27, a 111, 113 and 112 can be displayed on the display 110. For example, a UI including the keyboard mode UI 111, and the touch mode UI 113 may be displayed on the screen in folded state).   

Note that Lee does not specifically disclose display driver comprises a graphical random access memory (GRAM) and the display driving circuit is configured to: store data for displaying an image received from the processor in the GRAM. 
Kase (US Pub. No: 20160344988) discloses driver comprises a graphical random access memory (GRAM) and the display driving circuit is configured to: store data for displaying an image received from the processor in the GRAM (see [ 0042, 0045]) (in [0042] discloses the display encoder 24 deploys the image signals that have been inputted thereinto on a video RAM 25 for storage therein and generates a video signal from the contents stored in the 25, outputting the video or image signal so generated to the display driver 26. [0045] the image compression/expansion module 31 reads out image data recorded on the memory card 32 and expands individual image data which make up a series of dynamic images frame by frame. Then, the image compression/expansion module 31 outputs the image data to the display encoder 24 via the image transforming module 23 so as to enable the display of dynamic image based on the image data stored on the memory card 32).
Regarding claim 16: 
Lee discloses wherein the display driving circuit is configured to display the image on the lines of the first set (i.e. pixels in scan lines for the display) and scanning the recorded data (display panel 13 may consist of an organic light emitting substance that includes a plurality of pixel cells in scan lines, and the driver 12 may include a plurality of transistors corresponding to the plurality of pixel cells of the panel 13. An electric signal is applied to a gate of each transistor and the pixel cells connected to the transistors are controlled to emit light. Accordingly, an image is displayed [ 0067]).
Lee as modified by Kase discloses   recording the data received from the processor in the GRAM (see Kase [0042,0045]). Same motivation as applied to claim 15.
Regarding claim 19:
Lee discloses wherein the sensor is configured to transmit the signal to the processor in response to detection of a change in a size (i.e. entire display folded and changes the size, i.e.  display area changes in different shape in bendable position) of the displayable area (folded or bending displayable area) of the deformable display panel ([0107]).
Regarding claim 20:
Lee wherein the sensor is configured to transmit the signal (bend signal) based on a predetermined period (i.e. folding two times) ([ 0441], For example, the shape deformation information received from the flexible display apparatus 100 indicates "folding two times in the horizontal direction", and a control mode UI corresponding to the information is a keyboard mode UI or a remote control mode and is stored in the storage 220).


 2.	Claims 9-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No: 20130265221) in view of Kase (US Pub. No: 20160344988) and further In view of Sawada (US 20020000995).
Regarding claim 9:
Lee does not specifically disclose wherein the signal comprises data indicating a start address of the displayable area having the second size and data indicating an end address of the displayable area having the second size.
Sawada (US 20020000995) discloses the signal comprises data (display data) indicating a start address of the displayable area having the second size and data indicating an end address of the displayable area having the second size (see abstract, [0323-0324]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Kase and Sawada, thereby improving image quality in the display device. 
Regarding claim 10:
Lee in view of Kase and Sawada discloses wherein the signal comprises data indicating a height of the displayable area having the second size and data indicating a 
Regarding claim 11:
Lee in view of Kase and Sawada discloses wherein the signal further comprises data indicating a start address of the displayable area (see Sawada, abstract, [0323-0324]). Same motivation as applied to claim 9.
Regarding claim 12:
Lee in view of Kase and Sawada  wherein the signal comprises data indicating a start address of scanning of some pieces of the data and data indicating an end address of scanning of some pieces of the data among a plurality of addresses configured in the GRAM (i.e. video graphical memory) (see, Sawada, [0145-0146]). Same motivation as applied to claim 9.
Regarding claim 17:
Lee does not specifically disclose wherein the signal includes data indicating a start address and an end address of the displayable area.
Lee in view of Kase and Swada discloses wherein the signal includes data indicating a start address and an end address of the displayable area (see abstract, [0323-0324])  , and wherein the processor is further configured to identify whether the displayable area includes all the lines of the first set or some of the lines of the first set 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Kase and Sawada, thereby improving image quality in the display device. 
Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub. No: 20130265221) in view of Kase (US Pub. No: 20160344988) and further in view of Park (US 20060114219).
Regarding claim 13:
Lee discloses wherein the data is provided from the display driving circuit to the processor and is transmitted from the processor to the display driving circuit ([0062-0063], ([0302]). 
Note that Lee does not specifically disclose  based on a Tearing Effect (TE) signal for controlling a timing  at  (timing controller) which the data is stored in the memory and wherein the display driving circuit is configured to receive the signal from the sensor  at a timing at which a vertical synchronization signal for controlling a timing at which the image is displayed through the deformable display panel is acquired or within a porch internal of the vertical synchronization signal.
Park (US 20060114219) discloses based on a Tearing Effect (TE) signal (i.e. detects a tearing effect in  data of the (N+l)th frame is written to the frame memory while data of the Nth frame is read, so that an image is displayed on the LC panel, and thus momentarily cuts off light emission of the LED, thereby eliminating the the teating effect) for controlling a timing  at  (timing controller, 500) which the data is stored in the memory (frame memory) and wherein the display driving circuit is configured to receive the signal from the sensor (detector)  at a timing at which a vertical synchronization signal (VSYn) for controlling a timing at which the image is displayed through the deformable display panel is acquired or within a porch internal of the vertical synchronization signal ([0065-0067]) (in [0019] disclose   frame memory for outputting the red, green and blue data to the gradation voltage generating portion and a detector for controlling operation of the display  controller, reading the red, green and blue data from the frame memory; and writing new red, green and blue data to the frame memory) ([0067-0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Kase and Park, thereby improving high efficient data transmission in the display device. 
Regarding claim 18:
Lee in view of Kase discloses GRAM (see Kase, [0042-0045]).
Park discloses wherein a processor (processor corresponding) is further configured to: forgo acquisition of the data (cut-off line for light emission) in response to identification (detection) that the displayable area includes some of lines of a first set based on the signal (detects a tearing effect in  data of the (N+l)th frame is written to the frame memory while data of the Nth frame is read, so that an image is displayed on the LC panel, and thus momentarily cuts off light emission of the LED, thereby eliminating the tearing effect), acquire other data for displaying an image on the remaining lines of the lines included in the displayable area except for the lines of the first set, and transmit the other data to the display driving circuit in order to record the other data in the RAM (see park, [0065-0067]). Same motivation as applied to claim 14.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teaching of Kase and Park, thereby improving high efficient data transmission in the display device.  

Allowable subject matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance:
Regarding claim 3:
The closest art of record singly or in combination fails to teach or suggest the limitations “ while the size of the displayable area is changed: receive another signal indicating that the size of the displayable area is a third size smaller than the first size from the sensor, generate the data for displaying the image having the first size 
Pertinent Art
The pertinent art of record Lee (US 20160307545) and Seo (US 20140015743, IDS) discloses display device.

6.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/           Primary Examiner, Art Unit 2692